USCA4 Appeal: 22-1446      Doc: 27         Filed: 11/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1446


        TOIVANIA EREACHIA GILL,

                            Plaintiff - Appellant,

                     v.

        TBG FOOD ACQUISITION CORP.,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Thomas T. Cullen, District Judge; Glen E. Conrad, Senior District Judge. (7:19-
        cv-00479-TTC-RSB)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Toivania Ereachia Gill, Appellant Pro Se. Carrie Harris Grundmann, SPILMAN,
        THOMAS & BATTLE, PLLC, Winston-Salem, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1446      Doc: 27        Filed: 11/22/2022     Pg: 2 of 2




        PER CURIAM:

              Toivania Ereachia Gill appeals the district court’s orders granting in part

        Defendant’s motion to dismiss several of Gill’s employment related claims and accepting

        the magistrate judge’s recommendation to grant Defendant summary judgment on Gill’s

        remaining claims. We have reviewed the record and find no reversible error. Accordingly,

        we affirm the district court’s orders. See Gill v. TBG Food Acquisition Corp., No. 7:19-

        cv-00479-TTC-RSB (W.D. Va. July 9, 2020; Mar. 25, 2022). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2